Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reply filed on April 1st, 2022 has been received and entered.
Claims 16-18 have been added.
Claims 1, 6, and 11 have been amended.
Claims 1-18 now remain pending and are allowed with examiner’s amendment presented herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Kathy Wojtalewicz (Registration Number 64,266) on April 27th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please cancel claims 4-5, 7-8, and 14-15
Please amend claims 1, 6, and 11 as follows:

Claim 1. (CURRENTLY AMENDED) A polling computing device comprising:
a memory storing instructions, a minimum polling interval target and a maximum polling interval target; and
a processor connected to the memory, the processor to execute the instructions, the instructions control the processor to:
determine an interval time to poll a monitored device in a queue of monitored devices based on a current processing time of a given monitored device being polled, and an average processing time for previously polled monitored devices;
adjust a polling rate such thatto adjust the interval time [[is ]]to be between the minimum polling interval target and the maximum polling interval target, wherein the minimum polling interval target is selected to prevent CPU (central processing unit) bursts at the monitored devices, the polling rate adjusted by:
when the interval time is less than the minimum polling interval target, decrease a number of polling threads used to communicate with the monitored devices in the queue until the polling rate causes the interval time to equal to the minimum polling interval target plus a buffer time;
 when the interval time is greater than the maximum polling interval target, increase the number of the polling threads until the polling rate causes the interval time to equal to the minimum polling interval target plus a respective buffer time;
poll the monitored devices in the queue according to the polling rate; 
receive, in response to the poll, from the monitored devices in the queue, current software version indicators of software installed at the monitored devices; and
transmit, to a software patch difference device, the current software version indicators, the software patch difference device to determine which of the monitored devices have been updated since a last poll based on the current software version indicators.

Claim 4. (CANCELLED)

Claim 5. (CANCELLED)

Claim 6. (CURRENTLY AMENDED) A non-transitory machine-readable storage medium encoded with instructions executable by a processor of a polling computing device, the non-transitory machine-readable storage medium comprising the instructions that control the processor to:
determine an interval time to poll a monitored device in a queue of monitored devices based on an average processing time for polling the monitored devices;
adjust a polling rate such thatto adjust the interval time [[is ]]to be between a minimum polling interval target and a maximum polling interval target, the polling rate being increased by decreasing a number of polling threads used to communicate with the monitored devices in the queue, and the polling rate being decreased by increasing the number of polling threads, wherein the minimum polling interval target is selected to prevent CPU (central processing unit) bursts at the monitored devices;
when the interval time is less than the minimum polling interval target, decrease the number of the polling threads until the polling rate causes the interval time to equal to the minimum polling interval target plus a buffer time;
 when the interval time is greater than the maximum polling interval target, increase the number of the polling threads until the polling rate causes the interval time to equal to the minimum polling interval target plus a respective buffer time;
poll the monitored devices in the queue according to the polling rate; 
receive, in response to the poll, from the monitored devices, current software version indicators of software installed at monitored devices; and
transmit, to a software patch difference device, the current software version indicators, the software patch difference device to determine which of the monitored devices have been updated since a last poll based on the current software version indicators.

Claim 7. (CANCELLED)

Claim 8. (CANCELLED)

Claim 11. (CURRENTLY AMENDED) A polling computing device comprising:
a memory storing instructions, a minimum polling interval target and a maximum polling interval target; and
a processor connected the memory, the processor to execute the instructions, the instructions control the processor to:
determine an interval time to poll a monitored device in a queue of monitored devices based on a current processing time of a given monitored device being polled, and an average processing time for previously polled monitored devices;
when the interval time is less than the minimum polling interval target, or greater than the maximum polling interval target, adjust a polling rate such thatto align the interval time is aligned with the minimum polling interval target, wherein the minimum polling interval target is selected to prevent CPU (central processing unit) bursts at the monitored devices, adjusting of the polling rate occurring by:
when the interval time is less than the minimum polling interval target, decrease a number of polling threads used to communicate with the monitored devices in the queue until the polling rate causes the interval time to equal to the minimum polling interval target plus a buffer time;
when the interval time is greater than the maximum polling interval target, increase the number of the polling threads until the polling rate causes the interval time to equal to the minimum polling interval target plus a respective buffer time;
 poll the monitored devices in the queue according to the polling rate; 
receive, in response to the poll, from the monitored devices, current software version indicators of software installed at monitored devices; and
transmit, to a software patch difference device, the current software version indicators, the software patch difference device to determine which of the monitored devices have been updated since a last poll based on the current software version indicators.
--End--
Allowable Subject Matter
Claims 1-3, 6, 9-13, and 16-18 are allowed and renumbered as 1-14.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Jain (US Publication No. 2014/0259018), discloses a backoff polling algorithm to determine how often to poll a job step queue and the backoff polling algorithm may dynamically determine a changing polling interval to use. Moreover, Paula Roquero et al. (On Performance and Scalability of Cost-Effective SNMP Managers for Large-Scale Polling, IEEE, 2021), another prior art of record, discloses adaptive polling algorithms that decrease the load on agents’ CPUs while keeping the desired polling rate for fast agent. However, Jain and Paula Roquero et al., singularly or in combination, fail to teach or fairly suggest “adjust a polling rate to adjust the interval time ]to be between the minimum polling interval target and the maximum polling interval target, wherein the minimum polling interval target is selected to prevent CPU (central processing unit) bursts at the monitored devices, the polling rate adjusted by: when the interval time is less than the minimum polling interval target, decrease a number of polling threads used to communicate with the monitored devices in the queue until the polling rate causes the interval time to equal to the minimum polling interval target plus a buffer time;  when the interval time is greater than the maximum polling interval target, increase the number of the polling threads until the polling rate causes the interval time to equal to the minimum polling interval target plus a respective buffer time; poll the monitored devices in the queue according to the polling rate; receive, in response to the poll, from the monitored devices in the queue, current software version indicators of software installed at the monitored devices; and transmit, to a software patch difference device, the current software version indicators, the software patch difference device to determine which of the monitored devices have been updated since a last poll based on the current software version indicators.”  The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claims 1, 6 and 11, thus all pending claims are allowed over prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192 
May 4th, 2022